Citation Nr: 0433383	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-31 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 1950 rating decision which reduced the rating for 
frozen feet with bilateral peripheral vascular disease from 
30 to 10 percent disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The December 1950 rating decision that reduced the veteran's 
disability rating for frozen feet with bilateral peripheral 
vascular disease from 30 to 10 percent disabling was 
reasonably supported by evidence then of record, and the 
evidence does not demonstrate that the RO incorrectly applied 
the statutory or regulatory provisions extant at that time 
such that the outcome of the claim would have been manifestly 
different but for the claimed error.


CONCLUSION OF LAW

The December 1950 RO decision that reduced the veteran's 
rating for frozen feet with bilateral peripheral vascular 
disease from 30 to 10 percent disabling did not contain clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that a December 1950 rating decision, 
which reduced the rating for frozen feet with bilateral 
peripheral vascular disease from 30 to 10 percent disabling, 
was the product of clear and unmistakable error (CUE).

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable to claims alleging CUE.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  The Board 
nonetheless notes that the veteran in this case has been 
clearly advised of the criteria governing determinations as 
to CUE and the evidence considered in this appeal.  He has 
also been afforded opportunity to respond.  Therefore, the 
Board finds that the record is ready for appellate review.

A December 1943 service medical record reflects that the 
veteran had acute, moderately severe frostbite of the toes of 
both feet.  Physical examination revealed slight tenderness 
of the toes; there was no discoloration or swelling.

By rating action in April 1946, service connection was 
granted for frozen feet and a noncompensable rating was 
assigned.  The rating action noted that frozen feet were 
"not shown at discharge."

A September 1946 private medical record indicates that the 
veteran complained that his feet would fall asleep while 
standing.  Examination revealed that the feet appeared 
slightly blue.  The feet felt abnormally cool and the 
dorsalis pedis arteries were "impaired in fullness of 
heat."  

At a December 1946 VA examination, the veteran complained 
that he had numb feelings in his feet after 4-5 minutes of 
standing.  Neurological examination was normal, and there was 
no abnormalities of the color of the feet; circulation was 
normal.  The dorsa of the toes and soles of the feet 
presented a slight erythema without dermatitis except for 
slight maceration and scaling in the webs of toes.  The feet 
felt cool and clammy with visible sweat droplets seen on 
dorsa of toes and soles of the feet.  The diagnosis was 
hyperhidrosis of the feet.

By rating action in February 1947, the RO increased the 
rating for the veteran's frozen feet to 30 percent disabling, 
effective December 22, 1945.

A June 1948 private examination noted that the veteran 
complained of painful feet upon use.  Examination revealed 
purple discoloration of the feet; it was noted that dorsalis 
pedis and posterior tibial vessels bilaterally and abnormally 
full and bounding.  There was defective filling and emptying 
time of the vessels of the feet.  The diagnosis was 
peripheral vascular disease, lower extremities, moderate.

At an August 1948 VA examination, the veteran stated that his 
feet felt like going to sleep when standing.  There were no 
clinical finds related to the veteran's frozen feet.  The 
diagnosis was peripheral vascular disease, lower extremities, 
moderate.

At a December 1950 VA examination the veteran stated that he 
could not stand on his feet for a long time; he also 
mentioned that he had no circulation in his feet.  The 
examiner noted that the veteran's feet were normal to 
physical examination.  Dorsal pedic Pulse was normal, and 
some scaling was noted on the plantar surface.  The veteran 
stated that his feet were cold and ached after exercise and 
standing.  The diagnosis was residuals of frozen feet.

In a December 15, 1950 letter the RO informed the veteran of 
a proposed reduction in the veteran's frozen feet disability.  
The veteran did not respond to the letter.

Where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised, and, for the purposes 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A three-pronged test is used to determine whether CUE was 
present in a prior determination.  The criteria are: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

The law and regulations in effect at the time of the December 
1950 rating decision provided that where a reduction of an 
award for a service-connected disability was considered 
warranted by an improvement in the disorder, the RO was to 
prepare an appropriate rating extending the evaluation in 
effect for sixty days from the date of the rating, followed 
by the reduced evaluation.  The reduction or discontinuance 
of the award was to become effective on the last day of the 
month of the approval of the award.  Due to the time 
limitation, the veteran was to be promptly notified in 
writing of the proposed reduction.  If the veteran submitted 
additional evidence, the reduction was to be reconsidered and 
confirmed, modified or canceled as required.  See R & PR § 
1009(e), effective August 5, 1946 (the equivalent of 38 
C.F.R. § 3.105(e)).

The RO satisfied these procedural requirements in December 
1950.  At this time, the RO first issued a rating decision 
setting forth the material facts and reasons for the proposed 
reduction.  Second, in a letter dated December 15, 1950, the 
RO notified the veteran of the proposed reduction and advised 
him that in the absence of his submission of evidence 
rebutting the RO's conclusion that his service-connected 
disability had improved by February 13, 1951, the reduction 
of payments would become effective March 1, 1951.  He was 
also advised that he had one year from the date of the letter 
to appeal the determination.  The veteran failed to submit 
additional evidence or objection to the RO's proposed 
reduction.  Accordingly, the 30 percent rating remained in 
effect until March 1, 1951, which was more than sixty days 
from the date of the December 1950 notice of reduction.

Since the RO complied with the procedural requirements of R & 
PR 1009(e) in December 1950, the next question becomes 
whether the reduction was proper based on R & PR § 1172, 
effective September 20, 1946 (the equivalent of 38 C.F.R. 
§ 3.344), which governed the stabilization of disability 
evaluations and the procedures for reduction of established 
ratings.  As the veteran's 30 percent rating was in effect 
(December 22, 1945 to March 1, 1951) for more than five 
years, the various provisions pertaining to stabilization of 
disability ratings applied.

At the time of the December 1950 rating decision, the 
relevant regulations pertaining to the instant claim were 
found in 38 C.F.R. § 1172 (a) and (b), effective from July 
10, 1942; and § 1172 (c), effective from September 20, 1946; 
(now 38 C.F.R. § 3.344).  38 C.F.R. § 1172 provided in 
pertinent part:

(a) The approved policy of the Veterans Administration 
requires that all rating agencies handle cases affected by 
change of medical findings or diagnosis, wherein service-
connection or entitlement is in effect, including claims 
under Part III, Veterans Regulation No. 1(a), so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  In pursuance 
of this vital policy it is essential that the entire record 
of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
This applies especially to hospital examinations incident to 
treatment of intercurrent diseases and exacerbations, 
including bedside examinations, examinations by designated 
physicians, and examinations in the absence of, or without 
taking full advantage of, laboratory facilities and the 
cooperation of specialists in related lines.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as the basis of 
reduction.  The type of diseases and the relationship between 
the former diagnosis and findings and the new diagnosis and 
findings must be closely examined.  Ratings on account of 
diseases subject to temporary or episodic improvement, e.g., 
manic-depressive or other psychosis, epilepsy, 
psychoneurosis, coronary sclerosis (coronary occlusion or the 
anginal syndrome), bronchial asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
permanent improvement of physical or mental condition has 
been demonstrated.  Ratings on account of diseases which 
become comparatively symptom free (findings absent) after 
prolonged rest, e.g., phlebitis, myocardial or coronary 
insufficiency, active pulmonary tuberculosis, etc., will not 
be reduced on examinations reflecting the results of bed 
rest.  When the new diagnosis reflects mental deficiency or 
psychopathic inferiority only, the possibility of only 
temporary remission of the psychosis, psychoneurosis, or 
other superimposed disease will be borne in mind.  When 
syphilis of the central nervous system or alcoholic 
deterioration are diagnosed following a long prior history of 
psychosis, psychoneurosis, epilepsy, or the like, it is 
rarely possible to exclude persistence, in masked form, of 
the preceding innocently acquired manifestations.  With new 
diagnosis or findings reflecting change from organic etiology 
to functional etiology, as organic disease of the heart, to 
neurocirculatory asthenia, vaso-motor instability, or 
psychoneurosis, or as arthritis to psychoneurosis under 
similar circumstances, substantially the same degree of 
disability may persist under the new diagnosis as under the 
old one.  Even though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be permanent and can be maintained 
under the ordinary conditions of life, i.e., while employed, 
or if unemployed, while actively seeking employment.  This 
instruction does not alter the long established policy of the 
VA of placing disability ratings on a permanent basis 
whenever existing conditions will permit.

(b) If, after according due consideration to all the evidence 
developed by the several items discussed in the preceding 
paragraph, doubt remains, the rating agency will continue the 
rating in effect...

(c) The above provisions apply to permanent ratings, or to 
those which on account of their long continuance at the same 
level (five years or more) are on a parity with permanent 
ratings.

At the time of the December 1950 rating decision, a rating of 
10 percent for residuals of frozen feet (under Diagnostic 
Code 7122) was warranted if the record showed mild symptoms.  
A rating of 30 percent was warranted if there was persistent 
moderate swelling, tenderness, redness, etc.

The Board notes that the veteran's attorney has suggested, at 
least implicitly, that the RO erred by reducing the veteran's 
30 percent rating on the basis of a single VA examination 
conducted in December 1950.  This essentially amounts to an 
assertion that VA accorded unwarranted weight to that 
examination, and could not have reasonably found that all of 
the evidence of record, taken together, favored the 
conclusion that improvement of his condition had been 
demonstrated.  This assertion, reflecting disagreement with 
the manner in which VA weighed or evaluated the facts before 
it, is insufficient to reasonably raise a claim of CUE.  The 
Board further notes that the prohibition against reducing a 
veteran's disability rating on any one examination applies to 
cases of diseases subject to temporary or episodic 
improvement, such as skin diseases, which was not at issue in 
this case.

The veteran's essential allegation is that the RO in December 
1950 erred because the totality of the evidence showed that 
the veteran's frozen feet had not undergone improvement 
sufficient to justify the imposed reduction.  First, the 
Board notes that the December 1950 VA examination was just as 
thorough as the examination (December 1946) that had 
warranted the assignment of the 30 percent rating awarded in 
February 1947.  Further, while the December 1946 VA 
examination contained findings including slight erythema, 
feet that were "cool and clammy", and visible sweat 
droplets on the veteran's toes and soles of the feet, the 
December 1950 VA examination noted that the veteran's feet 
were "normal to physical examination" with just some 
scaling noted on the plantar surface.

The December 1950 VA examination, in short, did not reveal 
that the veteran had any erythema, sweat droplets, or a cold 
feeling upon palpation.  The clinical findings (or, more 
accurately, the lack of clinical findings) from the December 
1950 VA examination provided a reasonable basis for reducing 
the veteran's disability to 10 percent as "material 
improvement" had arguably been shown when contrasted with 
the December 1946 VA and June 1948 private examinations.

This sort of allegation (i.e, that the totality of the 
evidence showed that the veteran's frozen feet had not 
undergone improvement sufficient to justify the imposed 
reduction) is equivalent to a mere disagreement with how VA 
weighed or evaluated the facts before it.  As noted above, 
this is insufficient, as a matter of law, to reasonably raise 
a claim of CUE.

The standard of review in the present case, without question, 
is high, as there is a strengthened presumption of validity 
when analyzing final decisions for CUE.  The Court cases, in 
discussing CUE, use descriptive words and phrases such as 
undebatable, a rare kind of error, compels the conclusion, 
manifestly different, and beyond a reasonable doubt.  
Focusing these evaluating factors on the current CUE claim, 
the Board finds that the November 1950 rating decision 
essentially entails a simple disagreement as to how the facts 
were weighed or evaluated.  Accordingly, the Board finds that 
the preponderance of the evidence demonstrates that the 
December 1950 rating decision reducing the rating for frozen 
feet from 30 to 10 percent disabling did not constitute CUE.


ORDER

The claim to revise the December 1950 rating decision that 
reduced the rating for frozen feet with bilateral peripheral 
vascular disease from 30 to 10 percent disabling, based on 
clear and unmistakable error, is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



